Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is a response to papers filed on Feb. 12, 2021.  Claims 1-2, 7, and 16 have been amended; claims 21-23, newly added.  No claim has been canceled.  Accordingly, claims 1-23 are pending in the application and under consideration on the merit. 

Information Disclosure Statement
The Information Disclosure Statements filed 12/01/20 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statements in English are fully considered by the examiner.  The foreign language references, are only considered to the extent where an English translation available or examiner understands that language.  A signed copy of form 1449 is enclosed herewith. 

Applicant’s arguments filed 12/12/2021 have been fully considered, but they are not found persuasive. The present rejection is maintained from the office action dated 11/30/2020, but has been modified to address Applicant's amended claims of 02/12/2021. 

  Maintained Claim Rejections - 35 U.S.C. 102 
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Sun et al (“Sun”, US 20100035904 A1, publication-date: February 11, 2010).
Claim 1 embraces a pharmaceutical composition comprising lyophilized amorphous Phenobarbital Sodium. 
Sun is directed to phenobarbital salts; methods of making; and methods of use thereof (title).  Sun discloses that phenobarbital sodium is a known salt freely soluble in water in contrast to the free acid form ([0004], the same drug in the instant claim 1).  Sun also discloses non-crystalline or amorphous forms of phenobarbital salts including phenobarbital sodium ([0011], the same physical form in the instant claim 1).
Sun, by disclosing all the essential elements, anticipates claim 1.
Regarding the newly added limitation of “a storage-stable form of” lyophilized amorphous in claims 1 and 22, a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure and the same lyophilized amorphous, the properties e.g. storage-stable and the amount of phenyl ethyl acetylurea (PEAU) when reconstituted in an aqueous solution applicant claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.

Response to Arguments
Applicant’s arguments filed 02/12/2021 have been considered, but they are not found persuasive. 

In response, as set forth in the rejection above, these “new limitations” are considered inherent the properties and are necessarily present unless there is evidence showing that this, in fact, is not the case.

Claim Rejections - 35 U.S.C. 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 2, 6, 8-13, 15, and 21-22 are rejected under 35 U.S.C. 103 as obvious over Sun et al (“Sun”, US 20100035904 A1, publication date: February 11, 2010) in view of Parker et al (“Parker”, US 20170143719 A1, publication date: May 25, 2017) and Snyder (non-patent literature, Drug discovery and development, pp. 1-5, March 7, 2017). 
Claims 2, 6, 8-13, 15, and 21-22 embrace a method of producing a storage-stable form of lyophilized Phenobarbital sodium that forms no more than 0.2% phenyl ethyl acetyl urea (PEAU) when reconstituted in an aqueous solution, the method comprising: adding Phenobarbital Sodium to water to form a Phenobarbital Sodium solution; if necessary, adjusting the pH of the phenobarbital sodium solution to or between 9.2 to 10.2; and lyophilizing the Phenobarbital Sodium solution and a method of using thereof. 
In addition, claims 2 and 22 (composition) use the open-ended transitional phrase “comprising”. Thus, they allow for the presence of additional unrecited steps or components.
Sun is directed to phenobarbital salts; methods of making; and methods of use thereof (title).  Sun teaches non-crystalline or amorphous forms of phenobarbital salts including phenobarbital sodium ([0011], the same drug in the same form as the instant claim 2).  Sun also pH conditions will be determined using a stability indicating assay that distinguishes the active agent from its degradation products, and also detects any degradation that may appear in the salt solution ([0060], read on the limitation of the instant claim 12). Sun recognizes that phenobarbital sodium is a known salt freely soluble in water in contrast to the free acid form, but phenobarbital sodium is hygroscopic and degrades when exposed to humid environments ([0004]).
While teaching preparation of amorphous phenobarbital sodium by adjusting pH conditions and solvent removal, Sun does not expressly teach the specific pH range as claimed nor aqueous solvent (water) by lyophilization.  These deficiencies are cured by Parker and Snyder, respectively.     
Parker is directed to stable formulation of phenobarbital sodium injection (title, read on the limitation of the instant claim 22).  Parker teaches that stable phenobarbital sodium solutions for injection include phenobarbital sodium in an amount of 15 to 200 mg/mL; a C1-C4 alcohol in an amount of 105 to 160 mg/mL; and propylene glycol in an amount of between 620 and 830 mg/mL and have a pH of between 9 and 12 which is adjusted to that range by adding acid or base, as required. Parker teaches that the solutions for injection do not generate impurities including phenyl ethyl acetyl urea (PEAU) and phenyl butyric acid (PBA, [0006]) during extended storage (abstract, read on the pH range in the instant claim 2).
Snyder is directed to Lyophilization: the Basics (title).  Snyder teaches that lyophilization is defined as a freeze-drying process to remove water from a product after it is frozen and placed under a vacuum (the 1st paragraph on page 1/5, implying the solvent of water). rd paragraph on page 1/5).  Snyder indicates that lyophilization enables longer shelf life (enhancing stability), makes it much easier to process the product including removing water without having to heat the product excessively and reconstituting the product rapidly and easily (the 1st paragraph on page 2/5).  Snyder also teaches that the lyophilization process involves the following steps (the last paragraph on page 3/5):
1. Fill tray with liquid solution (implying the 1st step of adding a drug to water to form the liquid solution in the instant claim 1),
2. Carry trays over to dryer and load
3. Lyophilization (including those three stages)
4. Remove tray from dryer and remove powder from try into another bag or sealed container (interpreted as a vial, read on the limitation in the instant claim 15).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose lyophilization as taught by Snyder as the particular means for an aqueous drug solution because the particular option identified by Snyder are predictable solutions to the problem of drying a unstable drug like phenobarbital sodium as evidenced by Dietz, who teaches that the aqueous solution of phenobarbital sodium degrades fastest (see a heat facilitated degradation profile in Fig. 1 on page 804 and the average percentage in Table 1 on page 805). The person of ordinary skill in the art would have a reasonable expectation to be of success in choosing the option.  See MPEP 2141, part (III)(A) and (D).  Additionally, one of ordinary skill in the art would take advantages of lyophilization taught by Snyder as set forth above.   

Regarding the optional step of adjusting pH in claim 1 and concentrations in claim 13, Dietz teaches that sodium phenobarbital (438 mg) is dissolved in 100ml with a buffer containing 40% (v/v) propylene glycol having a final pH of 5.4, and an aqueous solution of sodium phenobarbital having a final pH of 8 (the 1st and 2nd paragraph on page 803).  Dietz also teaches various concentrations for studying emulsion dosage forms (Table II).  The principal of law is “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In this case, Sun and Dietz teach different pH in different conditions, indicating that pH is a result-effective variable.  It would have been obvious to optimize the pH of an aqueous solution of sodium phenobarbital to achieve desired effect, absent evidence to the contrary.  

Claims 3-5, 7, and 14 are rejected under 35 U.S.C. 103 as obvious over Sun et al (“Sun”, US 20100035904 A1, publication date: February 11, 2010) in view of Parker et al (“Parker”, US 20170143719 A1, publication date: May 25, 2017) and Snyder (non-patent literature, Drug discovery and development, pp. 1-5, March 7, 2017) as applied to claims 2, 6, 8-13, 15, and 21-22 in further view of Roskos et al (“Roskos”, US 6077545 A, date issued: June 20, 2000).
The teaching of Sun and Snyder have been discussed as applied to claims 2, 6, 8-13, and 15.  Sun and Snyder do not expressly teach the water is water for injection (WFI), nor nitrogen purge.  These deficiencies are cured by Roskos.  
Roskos is directed to an improved diluent for the preparation of cisplatin suspensions from a lyophilized powder (abstract).  Roskos teaches that lyophilized CDDP (a drug for cancer) is intended for reconstitution into a solution and the standard vehicle for such solution reconstitution is Water for Injection (WFI) (col. 3, lines 4-6, read on the limitation of the instant claim 3).  Roskos teaches that the solution of example 1 is sparged with nitrogen for 30 minutes (gas flushing), when the required amount of epinephrine is added, and the mixture is stirred under a nitrogen blanket until the epinephrine dissolved, pH is adjusted with HCl and/or NaOH (Table of col. 5) if necessary, and additional WFI was added to achieve the final desired volume. The solution was sparged with nitrogen for an additional 30 minutes, and then sterile filtered through a 0.22 micron filter. Filtered solution was filled into 5 ml vials, the vial 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose nitrogen sparge and filtering prior to adding the drug  as taught by Roskos as the particular means to ensure the drug is stable and meet the Food and drug administration requirements. The person of ordinary skill in the art would have a reasonable expectation to be of success in choosing the steps because Roskos provides the exact solution of processing a stable lyophilized drug product.  See MPEP 2141, part (III)(A) and (G).  In addition, selection of any order of performing process steps is prima facie obvious in the absence of unexpected results (see MPEP 2144).

Response to Arguments
Applicant’s arguments filed 02/12/2021 have been considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not found persuasive. 
Dietz is no longer a prior art.  Thus, arguments pertinent to Dietz is not addressed.  
Applicant argues that the present invention, in comparison with Sun, teaches providing the Phenobarbital Sodium solution in the desired pH range prior to lyophilization thereof, and certainly prior to subsequent reconstituting in water, which is not fairly disclosed or suggested by Sun.
In response, first, applicant is reminded that the rejections are based on combinations of references.  Applicant cannot show nonobviousness by attacking references individually.  Second, it is noted applicant agrees that Sun teaches methods of making various forms of phenobarbital stability, which is done by using a seven day toluene slurry. Each salt (about 10-20 mg) is slurried in 250 microliters of toluene at ambient temperature for seven days in a 4 ml vial ([0049]).  The pH range of Sun or Snyder is not only applicable to prior to lyophilization thereof, but also to prior to subsequent reconstituting in water, too.  
It is known that phenobarbital sodium is an old and well-studied drug as evidenced by a dissertation by Jatul (the full dissertation is attached for applicant’s review), who discloses nature of deterioration (page 2 of Jatul), factors in deterioration.  Jatul discusses the effect of heating (at temperatures from 60 to 127oC, pages 91-117 of Jatul)
Applicant also argues that Roskos describes lyophilization of cisplatin (CDDP), an anticancer drug, to form a powder to be reconstituted later and used as a chemotherapy agent. The chemical composition and, as a consequence, the storage degradation properties of cisplatin are dramatically different from that of Phenobarbital Sodium. Therefore, there is no motivation to combine Roskos with other cited references discussing Phenobarbital salts to make the present invention obvious.
In response to applicant's argument that there is no motivation to combine Roskos with other cited references discussing Phenobarbital salts to make the present invention obvious, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Roskos is introduced for the 

Claim Rejections - 35 U.S.C. 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 

Claims 16-20 are rejected under 35 U.S.C. 103 as obvious over Kelly et al (“Kelly”, non-patent literature, Critical Care Trauma Centre, pp. 1-3, last update: October 11, 2018) and Sun et al (“Sun”, US 20100035904 A1, publication-date: February 11, 2010).
Claims 16-20 embrace a method of treating an individual in need of Phenobarbital Sodium, the method comprising: adding saline or dextrose to a composition comprising lyophilized amorphous Phenobarbital Sodium immediately prior to administration to form a Phenobarbital Sodium solution; and administering the Phenobarbital Sodium solution to the individual. 
Kelly is directed to phenobarbital sodium for intravenous (IV) direct injection or infusion (title, and the section of Administration on page 1, read on the limitation of the drug in the instant claim 16 and the administering routes in the instant claim 20).  Kelly discloses that the drug, anticonvulsant, sedative, is diluted to 10mL with sodium chloride 0.9%, dextrose 5% or Ringer's Lactate and is used to treat seizures (i.e. epilepsy) (the section of Classification on page 1, read on the limitations of the instant claims 16-17).  Kelly also discloses the loading dose is 10 - 15 mg/kg IV or 1000 mg in 250 mL for infusion (the section of Dose and Administration on page 1, read on the limitation of the instant claims 19 and 23).

Sun is directed to phenobarbital salts; methods of making; and methods of use thereof (title).  Sun discloses that phenobarbital sodium is a known salt freely soluble in water in contrast to the free acid form ([0004], the same drug in the instant claim 1).  Sun also discloses non-crystalline or amorphous forms of phenobarbital salts including phenobarbital sodium ([0011], the same physical form in the instant claim 16).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose amorphous form of phenobarbital sodium as taught by Sun as the particular drug to be incorporated into the method of Kelly because all of the particular options identified by Sun are predictable solutions to the drug formulations,. The person of ordinary skill in the art would have a reasonable expectation to be of success in choosing any of those options.  See MPEP 2143, part (I)(B) or (E). 

Response to Arguments
Applicant’s arguments filed 02/12/2021 have been considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not found persuasive. 
Applicant argues that these new limitations are not taught, suggested, or motivated by the cited Kelly reference alone or in combination with other references. 
In response, as set forth in the rejection above, these “new limitations” including storage-stable form, no more than 0.2% PEAU, treating is not diminished, etc. are considered inherent the properties and are necessarily present because Kelly teaches the same drug, same route of 

Relevant Art
Nahata et al (non-patent literature, titled Stability of phenobarbital sodium diluted in 0.9% sodium chloride injection; Am J Hosp Pharm, 1986 Feb; vol. 43(2), pp.384-5; abstract only) is provided, but not cited, to show the state of art at the time when the invention was filed. 

Examiner’s Notes:
The full text of Nahata et al was ordered on 02/17/21 (see attached office action appendix).  However, due to COVID-19, the process was slow.  Thus, only abstract is provided. 

CONCLUSION
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANZHI ZHANG/Primary Examiner, Art Unit 1617